Citation Nr: 0513370	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for major depression and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from December 1967 to 
December 1973.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran was scheduled to testify, 
via videoconference, at a hearing before a Veterans Law Judge 
in February 2004 but failed to report and did not request 
that the hearing be rescheduled.  

In April 2004, the Board remanded the veteran's claim to the 
RO, via the VA Appeals Management Center, for further 
evidentiary development.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran's major 
depression permanently increased in service, or that any 
currently diagnosed recurrent major depressive reaction is 
related to his period of active military service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
PTSD is related to the veteran's period of active military 
service.


CONCLUSION OF LAW

Neither post-traumatic stress disorder nor major depression 
was incurred in or aggravated by the veteran's period of 
active military service, nor may a psychosis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a report of medical history completed in November 1967, 
the veteran said he had been hospitalized for treatment of 
"nerves" in 1963 and had also previously been rejected for 
military service because of that condition.  On a report of 
medical history completed in February 1969, the veteran 
reported a similar history and said that his nerves in 1965 
were "completely settled".  On clinical evaluation in 
February 1969, no psychiatric abnormality was found, and the 
veteran was found to be qualified for active service.  His 
service medical records are not referable to any complaints 
of, or treatment for, psychiatric disorder.  When the veteran 
was examined for release to inactive duty in November 1973, a 
psychiatric abnormality was not reported.

Service personnel records indicate that the veteran served on 
board the aircraft carrier USS Constellation from August 1969 
to December 1973, when he was recommended for reenlistment.  
His awards and decorations include the Vietnam Service Medal, 
Vietnam Campaign Medal, and National Defense Service Medal.

Post-service, VA and non-VA medical records and statements, 
as well as examination reports, dated from 1975 to 2003, are 
associated with the claims file.

The veteran sought private psychotherapy treatment from 1974 
to 1975, according to a January 2002 written statement from 
R.H., Ph.D.  Dr. H. said that the veteran sought treatment 
for symptoms of depression and sleep disturbance, and that it 
became fairly obvious that the veteran had strong tendencies 
toward obsessive-compulsive thinking patterns. 

When examined by VA in December 1975, a psychiatric 
abnormality was not reported.

VA medical records, dated from 1991 to 1999, reflect that the 
veteran was variously diagnosed with depressive disorder, 
schizophrenia, and personality disorder.  A January 1992 
clinical entry indicates that the veteran was sensitive to 
loud noises and, in February 1992, it was noted that he 
experienced panic attacks.  

According to a March 1998 VA neuropsychological assessment, 
the veteran was initially referred for suicidal ideation 
related to back pain.  This record indicates that he gave a 
history of one episode of psychiatric treatment in 1967 when 
he was hospitalized for two months for anorexia and self-
mutilation.  He felt that job-related stress had precipitated 
that hospitalization.  The VA records reflect that the 
veteran reported extensive job-related stress, including 
feeling verbally, emotionally and, possibly, sexually abused 
by a current adult theater employer. 

According to records received from the Social Security 
Administration (SSA), the veteran was found totally disabled 
and eligible for SSA benefits from May 1998, due to an 
affective (mood) disorder.

A July 1998 VA record includes a diagnosis of panic disorder 
with agoraphobia and major depression.

In September 1998, the veteran initially sought treatment at 
a Vet Center due to confusion and anxiety.  He was unemployed 
and diagnosed with panic disorder with agoraphobia and major 
depression.  He described having an issue with women due to 
maternal abuse, and described abuse from a Naval Chief and 
from his employer of 25 years.  R.W., a licensed clinical 
social worker, diagnosed obsessive-compulsive disorder.

In October 1998, the veteran underwent VA examination.  
According to the examination report, the veteran described 
service during the Vietnam era, but indicated he was not 
"stressed" by incoming wounded personnel or by death, 
destruction, or personal injury.  He had recently left his 
job at an adult theater and was very angry with the owner for 
reasons that were unclear.  The veteran said he had never had 
another job and never had problems with that job, aside from 
resentment toward his boss.  He gave a past medical history 
of hospitalization for depression at Mercy Hospital in 
Indiana in 1963 and 1964.  It was noted that he evidently 
heard voices, and had attempted suicide.  He also gave a past 
medical history of self-mutilation with a knife.  He said he 
had an alcohol problem in service, but no longer had one.  He 
denied currently hearing voices. Upon clinical examination, 
the pertinent diagnosis was major depression that existed 
prior to enlistment, and alcohol abuse while in the Navy (now 
in remission). 

In December 1999, the veteran submitted a written statement 
in which he said that a Chief Petty Officer, whom he named, 
had harshly treated him for three years in service. 

In a January 2000 Vet Center record, R.W., the social worker, 
noted that the veteran had been severely damaged by his 
military experiences.

In a February 2000 written statement, R.W. said that the 
veteran reported serious long-term abuse at the hands of a 
Chief in service aboard the USS Constellation.  According to 
R.W., the veteran was made to sit and observe radar equipment 
for more than three straight days without a break, which had 
resulted in visual hallucinations, fainting, and falling on 
equipment.  The veteran described incidents of poor medical 
care that left him blind for nearly two weeks, and evidently 
said he was knocked unconscious twice.  R.W. opined that the 
origin of the veteran's current physical and emotional 
disabilities was directly linked to military service. 

In a March 2000 written statement to a VA physician, the 
veteran explained why he had waited so long to discuss the 
conditions of his military service and associated problems.  
He said that he was confused, angry, and depressed after 
discharge.  He said he was in a daze, and tried to cope with 
situations.

In a March 2000 record entry, R.W. opined that the veteran 
had chronic psychological issues caused by abuse in service.  
In June 2000, R.W. assessed PTSD. 

In August 2000 written statements, the veteran explained his 
experiences and their effects on him.  He said his shop in 
the Navy was dysfunctional, and he discussed his anxiety and 
thoughts about his current social worker's departure.

The veteran submitted an undated letter and copies of his 
letters, dated in July and August 2000, to R.W., his social 
worker. 

The veteran was regularly seen at the Vet Center from 
December 2000 to April 2001, according to treatment records.  
When seen in December 2000, the assessment was PTSD/anxiety. 

VA treatment records, dated from 2001 to 2003, include the 
veteran's complaints of anger, intrusive thoughts, and 
anxiety and startle response.

In July 2001, the veteran underwent VA psychiatric 
examination.  According to the examination, the psychiatrist 
reviewed the veteran's medical records.   The veteran said he 
spent four years of his service on the USS Constellation and 
was in the Vietnam area three times during his tour of duty, 
but never in active combat.  He described once seeing someone 
sucked into a jet engine on a flight deck and had difficulty 
with experiences climbing a tower to service radar.  It was 
noted that the veteran had no post-service hospitalizations, 
but had been hospitalized before service, between 1963 and 
1964 in Indiana, when he evidently had attempted suicide by 
slashing his wrists.  He said he heard voices at that time, 
and thought he was an angel.  Treatment included 
electroconvulsive treatments.  Upon current clinical 
examination, the VA physician found that the veteran did not 
meet the criteria for PTSD.  It was noted that he did not 
have problems with hypervigilance and had occasional dreams 
regarding military experiences.  The clinical diagnosis was 
major depression with psychotic features, in remission.  In 
the VA examiner's opinion, the veteran had a history of major 
depression and psychotic features prior to entering service 
that "did not appear to be connected".  

An August 2001 VA medical record reflects the veteran 
underwent an initial evaluation for PTSD.  It was noted that 
he served as an electronic technician on an aircraft carrier 
that was in the Vietnam theater three times between May 1969 
and December 1969.  He was not involved in any firefights.  
His traumatic events in service included an occasion when 
other sailors were going to "be with a lady" and he did not 
want do join them so he took an aspirin and told them he took 
many of them.  He also said that a ladder on the radar deck 
fell and could have injured someone.  He reported that he 
bumped his head on a hatch, blacked out, and needed stitches.  
Other incidents mentioned were when he got jet grease in his 
eyes and was blind for five or six days; when someone was 
sucked into a jet intake; and when a jet ran out of fuel 
before landing and hit the guardrail; but he acknowledged not 
having witnessed the latter events.  The Axis I diagnosis 
entered by the examiner was major depressive disorder, 
recurrent, severe with psychotic features.

In a letter dated April 2002, the veteran's service buddy, 
F.K., said he recalled it was a stressful time for them both.  
He said that the veteran had a temper and was high strung.  
F.K. was unable to recall some of the incidents the veteran 
described.

In an August 2002 written statement, a VA psychologist said 
that the veteran was in treatment for service-related PTSD 
since August 2001.  It was noted that the veteran's diagnosis 
stemmed from his experience in the U.S. Navy during 1967-1973 
when he participated in several tours of the Southeast 
Asian/Vietnam combat theaters.  According to the 
psychologist, while on board the USS Constellation, the 
veteran witnessed an accident in which a fellow sailor was 
"sucked up into the intake" of a jet on the flight deck.  
The veteran also described repairing the ship's antenna 
during a monsoon storm and fearing that he would fall to the 
deck.  The veteran described a potentially horrifying 
experience in which a ladder support fell from an antenna 
platform and nearly hit several sailors.  He was threatened 
by another sailor involved in this incident and went without 
food and sleep for nearly three days when his Chief ordered 
him to work non-stop.  At the conclusion of the examination, 
the Axis I diagnoses were major depression, recurrent, 
obsessive-compulsive disorder by history, PTSD, and panic 
disorder.  

A November 2002 written statement is essentially identical to 
the August 2002 statement described above, and signed by a VA 
psychiatrist and the VA psychologist.
 
In a February 2003 written statement, the veteran said his 
particular stressful events in service included climbing an 
antenna during a rainstorm; he also described accidentally 
dropping a steel antenna platform ladder support.  

During his February 2003 personal hearing at the RO, the 
veteran said he did not personally observe a fellow sailor 
being sucked into the intake of a jet on the flight deck.  He 
had safety concerns aboard ship and had nightmares about 
being stuck on the radar antenna and needing a helicopter to 
get him down.  He was very frightened when he dropped a 
ladder support on the deck but no one was injured.  During 
service he tried to talk with a chaplain and talked with a 
private psychologist in Coronado, but did not advise the 
military and did not recall his name.  In the late 1980s the 
veteran said he participated in private group counseling at 
Mission Valley then was treated by VA and at the Vet Center.

In a February 2003 written statement, dated the day after the 
veteran's hearing, his roommate said that the veteran yelled 
and talked to himself at night in different languages.

In July 2003, the veteran underwent another VA psychiatric 
examination.  According to the examination report, the 
examiner was a board-certified psychiatrist who reviewed the 
veteran's medical records.  It was noted that a VA 
psychiatrist and psychologist diagnosed PTSD based upon an 
alleged stressor of seeing a fellow sailor sucked into an 
airplane engine intake (the November 2002 statement above), 
but it was later discovered that the veteran did not witness 
this event (also noted above).  There was also some reported 
emotional trauma related to an accident when the veteran 
climbed a radar antenna ladder.  The VA examiner said some 
examinations in the claims file did not support the diagnosis 
of PTSD, and that the veteran had a depressive disorder which 
had existed prior to service, and required hospitalization 
with electro-convulsive therapy.  The VA psychiatrist said 
that a review of the veteran's claims file revealed various 
diagnoses, including major depressive disorder, anxiety 
disorder, obsessive-compulsive disorder, and also personality 
disorder.  

Further, subjectively, the veteran said he continued to 
receive outpatient psychiatric treatment and took prescribed 
medication, but had not been hospitalized by VA for 
psychiatric treatment.  He described symptoms that the 
examiner said sounded "more typical of a significant 
recurring depressive disorder".  The veteran said he 
struggled with sustained periods of deep depression, crying 
spells for no reason, and suicidal impulses.  He experienced 
frequent feelings of rage toward others and, in the past, 
tended to physically act out.  With treatment, he had gained 
better impulse control.  He had sleep difficulty and chronic 
problems with poor concentration and low energy.  The veteran 
had many anxiety symptoms, with chronic panic attacks.  He 
denied hallucinations but said that, when fatigued, he might 
fleetingly see an image of "fields of people".  He did not 
endorse any grossly psychotic symptoms, but was mistrustful 
of others and led a socially isolated lifestyle.  

In addition, the VA psychiatrist said that the veteran did 
not report or endorse multiple significant PTSD symptoms.  
There were no particular sights, sounds, or smells that 
triggered bad reactions in him, although he was easily 
angered by others' behavior in general.  He had nightmares 
that did not relate in particular to specific traumatic 
events but appeared to be more generalized.  He also had 
panic attacks at night and was sometimes afraid to fall 
asleep.  The veteran did not endorse formal dissociative 
episodes and had significant residual anger about what he 
perceived as hazardous working conditions on board.  He was 
socially isolative. 

According to the VA examination report, the veteran 
acknowledged that in 1963, prior to service, he had undergone 
a two-month psychiatric hospitalization which he stated was 
for "overwork".  He took psychiatric medications regularly, 
and had received electroshock treatments while hospitalized.  
He experienced insomnia, anorexia, and weight loss, and vague 
hallucinations associated with uneasiness and nervousness.  
After leaving the hospital, he had received several months of 
counseling in Indiana.

It was also noted that the veteran continued to have episodes 
of problems with anxiety, panic attacks, and depression after 
service.  During the 1970s he had visited a private 
psychologist and also VA.  During the 1980s he described 
having trouble with insomnia, reduced concentration, and 
depressed mood, for which he had brief treatment that 
included taking prescribed medications.  He sought treatment 
in the 1990s.  He said the medications enabled him to be 
better able hold his temper.

The veteran last worked in 1998, and said he worked for 20 
years at an adult movie theater until it closed in 1998.  He 
was unmarried and lived alone.

As to problems or traumas associated with his military 
service aboard the USS Constellation, the veteran said on his 
first cruise some sailors revolted and there was a lock-down.  
He described what he considered unsafe working conditions 
regarding the radar antenna, and dropped a steel ladder 
support on the deck.  No one was hurt, but a crewman was 
angry and grabbed the veteran.  It was noted that the veteran 
described the episodes in a claim, direct fashion. 

Upon clinical examination, an Axis I diagnosis was major 
depressive reaction, recurrent, with psychotic features.  The 
VA psychiatric examiner concluded that the veteran's 
condition existed prior to enlistment, and opined that he did 
"not believe that significant service aggravation is 
present, as it is common that major depressive disorders 
recur over time."  In the VA psychiatrist's opinion, the 
"veteran's pattern of recurrence is consistent with this 
condition and likely could have recurred regardless of the 
veteran's military experiences.  Another Axis I diagnosis was 
anxiety disorder with panic attacks.  The VA psychiatrist 
said that there were "insufficient signs and symptoms of 
[PTSD] to confirm the diagnosis at the present time."

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,


the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In May 2001 and April 2004, the RO provided the appellant 
with correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed August 2002 statement of the 
case (SOC) and by supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would 
be required to establish service connection.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Furthermore, the January 2005 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  The Court has noted that any VA 
notice must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra, slip op. at 27.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Personality disorders are not considered to be diseases or 
injuries within the meaning of veterans' benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
the Federal Circuit explained the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without 
such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be."  Harris v. 
West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

1.  Major Depression

As to the claimed major depression, the Board finds that, 
although only noted on the 1967 and 1969 medical histories, 
but not noted on any of the entrance or other records 
associated with the veteran's period of active duty, the 
overall evidence clearly and unmistakably establishes that a 
major depressive reaction, recurrent, with psychotic 
features, pre-existed the appellant's military service.  This 
determination is supported by the competent medical opinions 
presented post-service (including the October 1998, July 
2001, and July 2003 VA examiners, who concluded that the 
veteran's condition existed prior to enlistment).  Based upon 
a review of all the objective medical evidence of record, the 
presence of that preexisting major depressive disorder is 
unmistakable, and the presumption of soundness at entry has 
been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) 
(2004); see also Vanerson v. West, 12 Vet. App. 254 (1999) 
(citing Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988) that "unmistakable" means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable).

Thus, the remaining question, the presumption of soundness 
having been rebutted, is whether there was aggravation during 
service.  As noted above, the pertinent regulations provide 
that, in order to establish service connection by way of 
aggravation, it must be shown by competent medical evidence 
that the disorder underwent an increase during service, 
unless there is a specific finding that the increase was due 
to the natural progress of the disease.  38 C.F.R. § 
3.306(a).

The most current VA psychiatric evaluation, in July 2003, 
diagnosed the veteran's psychiatric disability as major 
depressive reaction, recurrent, with psychotic features, and 
anxiety disorder with panic attacks, and in July 2001 and 
October 1998 two other VA examiners also diagnosed major 
depression.  The evidence also shows that, according to the 
most recent VA psychiatric examiner, the veteran's condition 
existed prior to enlistment, there was no evidence of 
significant service aggravation, and it is "common that 
major depressive disorders recur over time."  The most 
recent VA examiner further stated "[t]he veteran's pattern 
of recurrence is consistent with this condition and likely 
could have recurred regardless of the veteran's military 
experiences.".  While a depressive condition may have 
existed prior to service, it does not appear that any alleged 
in-service experience gave rise to aggravation (i.e., a 
permanent worsening) of the pre-existing psychiatric 
disorder.  Service medical records during the veteran's 
entire period of active military service are entirely 
negative for reference to any complaint of, or treatment for, 
a psychiatric disorder. 

The Board notes that the post-service treatment records, 
beginning with Dr. H.'s letter reflecting psychotherapy 
treatment during 1974-1975, and VA medical records dated from 
1991, document the veteran's complaints of anxiety and 
stress, often associated with his job in an adult theater, 
and anger at his employer there.  
 
Three VA medical specialists diagnosed major depression.  Two 
medical specialists (in July 2001 and July 2003) reviewed the 
veteran's medical records and concluded that the veteran had 
a preexisting psychiatric disorder identified as major 
depressive reaction, recurrent, with psychotic features, and 
major depression with psychotic features in remission, 
respectively, not aggravated by military service.  One VA 
examiner, who examined the veteran in October 1998, concluded 
that he had major depression which existed prior to 
enlistment.  When he was examined by VA in July 2003, that 
psychiatrist stated that the veteran's major depressive 
reaction was recurrent and that it is "common" for it to 
recur over time.  

Furthermore, the July 2003 VA examiner similarly concluded 
that it was not likely that the progression of the veteran's 
disease was altered by his military experiences.  This VA 
physician explained that the veteran's condition almost 
certainly pre-existed service, and that the veteran's pattern 
of recurrence was "consistent" with his diagnosed condition 
and likely would have recurred regardless of his military 
experiences.

In support of his claim, the veteran appears to point to Dr. 
H.'s letter as evidence of a psychiatric condition related to 
service.  However, that statement did little more than 
document the veteran's year of post-service psychotherapy 
treatment, for symptoms of depression and sleep disturbance, 
and reflects that the veteran showed tendencies to obsessive-
compulsive thinking patterns.  Dr. H. did not render an 
opinion as to the causation of the veteran's psychological 
problem, nor did he in any way link any diagnosed disorder, 
including a psychosis, to military service.

Thus, there is no objective medical evidence in the record 
showing that the veteran's major depressive disorder 
underwent a permanent increase in severity in service.  The 
Board notes that the veteran has been found to have a 
recurrent major depressive reaction currently, but these 
findings do not constitute evidence of an increase in the 
severity of the disability in service, or otherwise 
constitute additional disability for which service connection 
could be granted.  See Chelte v. Brown, 10 Vet. App. at 268; 
38 C.F.R. § 3.306(a), (b).

In the absence of any competent evidence that the recurrent 
major depressive reaction underwent a permanent increase in 
severity during service, the Board concludes that the claim 
for service connection for major depression must be denied.  
The veteran has not provided any medical evidence 
demonstrating that the symptoms he exhibited after service 
represented a permanent increase in severity of his major 
depression disorder.  See 38 C.F.R. § 3.306(b)(1).

The evidence in support of the veteran's claim consists 
primarily of statements made by him and his friends and 
fellow servicemembers in the recent past.  However, neither 
the veteran nor his comrades have been shown to possess the 
technical competence to establish a relationship between an 
episode of major depression prior to service and any post-
service symptomatology.  As discussed above, a claim based 
upon an assertion as to cause-and-effect relating to a 
particular disability requires competent medical nexus 
evidence.  The Court has reiterated this requirement many 
times. See, e.g., Espiritu v. Derwinski, 2 Vet. App. at 495; 
see also Routen v. Brown, 10 Vet. App. at 186.

In the absence of medical evidence that the veteran's 
recurrent major depressive reaction underwent a pathological 
increase during active service that resulted in any permanent 
disability beyond that which pre-existed service, the claim 
for service connection for major depression is denied.

2.  Post-Traumatic Stress Disorder

The veteran also asserts that he has PTSD due to his period 
of military service.  While diagnoses of the disorder are 
evident in the record, the veteran has offered conflicting 
descriptions of his alleged stressor events in service, 
including that he witnessed seeing another sailor sucked into 
the intake of a jet engine, and that he had to climb a radar 
ladder during bad weather.  However, in a 2001 VA record, and 
at his February 2003 hearing, the veteran stated that he did 
not personally witness the sailor being sucked the engine, 
but instead heard about it from other sailors.  In support of 
his claim, the veteran points to the March 2000 statement 
from R.W., the Vet Center social worker, and the August and 
November 2002 statements from the VA psychologist and 
psychiatrist, in support of his assertion.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004). See Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

However, the objective medical evidence of record does not 
support the veteran's assertion.  Three VA examiners (in 
October 1998, July 2001, and July 2003) diagnosed only major 
depression.  Two VA examiners (in July 2001 and July 2003) 
specifically concluded that the veteran did not meet the 
diagnostic criteria for PTSD.  In fact, in July 2003, the 
most recent VA examiner, a board-certified psychiatrist, 
opined that there were insufficient signs and symptoms of 
PTSD to confirm that diagnosis at the present time.  This 
opinion is entirely consistent with the opinion of the July 
2001 VA examiner, who concluded that the veteran "does not 
meet the criteria for PTSD at this time."

In support of his claim, the veteran points to R.W.'s March 
2000 statement to the effect that his current condition was 
PTSD.  According to the social worker, the veteran's being 
abused in service caused the PTSD.  The veteran points to 
R.W.'s March 2000 written statement to the effect that the 
veteran had PTSD due to abuse encountered during his military 
service. 

The veteran also points to the August and November 2002 
statements from the VA psychologist and psychiatrist, who 
diagnosed PTSD based upon the reported stressful events noted 
above.  According to the August 2002 statement from the 
psychologist, and the November 2002 statement signed by the 
psychologist and psychiatrist, the veteran witnessed an 
accident in which a fellow sailor was "sucked up into the 
intake" of a jet on the flight deck, and had to repair a 
ships antenna during a monsoon.  The veteran also reported 
going without food or drink for nearly three days when his 
Chief ordered him to work non-stop.   The veteran points to 
the VA psychologist's and psychiatrist's August and November 
2002 written statements to the effect that the veteran had 
PTSD due to stressful events encountered during his military 
service. 




While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995)

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In the July 2003 VA opinion, a VA medical specialist, who 
reviewed all of the veteran's medical records, opined that 
there were insufficient signs and symptoms to render a 
diagnosis of PTSD.  In fact, the examiner said that the 
veteran did not report or endorse multiple significant PTSD 
symptoms, with no particular sights, sounds, or smells that 
triggered bad reactions, and reported that the veteran's 
nightmares were not related to particular traumatic events.

The Board is persuaded that the recent VA medical 
specialist's opinion is most convincing in that this expert 
assessed all the records, recognized that the veteran's 
psychiatric disorder had pre-existed service, and that 
service medical records for his period of service were 
entirely negative for any psychiatric disorder.  The expert 
expressly opined that the veteran did not meet diagnostic 
criteria for PTSD.  This opinion is entirely consistent with 
the opinion of the 2001 VA examiner who further opined that 
the veteran had a history of major depression with psychoitic 
features prior to service, which "does not appear to be 
connected" and that the veteran did not meet the criteria 
for PTSD at that time.  Where a medical expert has fairly 
considered all the evidence, his opinion may be accepted as 
an adequate statement of the reasons and bases for a decision 
when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  The Board does, in fact, adopt the 
recent VA specialist's opinion on which it bases its 
determination that service connection for a PTSD is not 
warranted.

As to the 2002 opinions of the VA psychologist and 
psychiatrist, and R.W.'s 2000 opinion, while their opinions 
were specific, their opinions lack probative value because 
they were based solely upon history provided by the veteran.  
See Reonal and LeShore, supra.  The VA psychologist and 
psychiatrist, and R.W., the social worker, said that the 
veteran's current condition was PTSD due to experiences 
incurred while on active duty.  However, as set forth in 
detail above, there is no evidence, certainly no medical 
evidence, that the veteran suffered such experiences as to 
cause PTSD.  In fact, during his hearing, the veteran denied 
personally ever witnessing one of his alleged stressor 
events.  Thus, the VA psychologist and psychiatrist, and 
R.W., assumed facts not in evidence, and their opinions, 
although doubtless sincerely rendered, are, for that reason, 
not accorded great weight by the Board.  See Reonal, supra.

On the other hand, the recent VA expert, in 2003, stated that 
he had reviewed the evidence of record, including the in-
service and post- service medical records.  He explained that 
the veteran's pattern of recurrence of his psychiatric 
disorder was "consistent" with his condition.  The VA 
medical specialist concluded that there were insufficient 
signs and symptoms of PTSD to confirm a diagnosis.  This 
medical specialist's opinion agrees with the two other VA 
examiners who examined the veteran, including the July 2001 
VA examiner who reviewed his medical records and essentially 
arrived at the same conclusions.

Thus, the opinions of the VA psychologist and psychiatrist, 
and R.W., are accorded less weight than those of the VA 
examiners, most specifically the recent VA medical 
specialist.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

3.  Conclusion

As discussed above, the veteran maintains that his recurrent 
major depressive reaction and PTSD were caused by an incident 
in service.  We recognize his sincere belief that his current 
major depressive reaction and PTSD is related in some way to 
his experience in service.  Nevertheless, in this case, the 
veteran has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding the causal 
relationship between his recurrent major depressive disorder 
or PTSD and his active military service.  See Routen v. 
Brown, supra.

Here, the appellant has not submitted any medical opinion or 
other medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has major depression and PTSD, related to service or any 
incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 
3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence

either for or against the claim, there is no reasonable 
doubt, and the doctrine is inapplicable.  Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993).  Based upon the evidence of 
record, service connection for major depression and PTSD must 
be denied.


ORDER

Service connection for post-traumatic stress disorder and 
major depression is denied.




____________________________
	ANDREW J. MULLEN`
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


